Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/28/2021 has been entered.
 
Response to Amendment
Applicant’s Amendments filed on 10/28/2021 have been entered. Claims 1, 3-9, 11-20 remain pending. 
Response to Arguments
Applicant's arguments filed 10/28/2021, with respect to the 35 U.S.C. 103 Rejection of Claim 1 on Pages 12-13 have been fully considered but they are not persuasive. The amendment of the limitation from Claim 2 into Claim 1 of “wherein the frequency-chirped probe pulses are pulsed between 4-110 MHz” is detailed in the previous action as being taught specifically by Harris.  Harris details in [0046] that it is using chirped probe pulses with 80 MHz, and 80 MHz falls between 4 and 110 MHz. Applicant remarks detail that “nothing in paragraph may be transmitted between 4-110 MHz at a sample rate of 250 MSPS” in [0044] and [0045], but does not provide criticality or importance of this specific frequency range or this specific sampling rate for the discovery of faults in a cable network. Based on the teaching of Harris, one of ordinary skill in the art would have arrived at the claimed invention because choosing a commonly known sampling rate (As seen in Dartois and Tamura) to optimize a device only involves routine skill in the art. Harris in view of Taylor, Guenther, and Berge teach the structure of the test instrument as detailed in Claim 1, and is capable of working at specific sampling rate as detailed in Harris.

In response to applicant's argument on Page 14 that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In the case of the combination of Harris and Taylor, the statement of obviousness details the aspect of Taylor which are incorporated into Harris and the reason for doing so.  As Harris primary teaches a TDR technique to perform distance to fault measurements in cable tv networks and as Taylor teaches computing distance-to-fault in a communication system, it is obvious that these two references can be combined due to the improvement to the calibration and locating of the faults in the network, since a cable tv network and a communication system would be using transmission line technology. Similarly, the reasons for combination of Harris in view of Taylor to incorporate the teaching of Guenther is detailed towards the relation towards the accuracy and correctness of the measurements since the prior art are related to time domain waveforms. The combination of the prior art Harris in view of Taylor and Guenther similarly would be obvious to incorporate Berge due to the prior arts teaching improvements to measurements of transmission lines, such as cables.

Applicant's arguments filed 10/28/2021 on Pages 18-19 with respect to the 35 U.S.C. 103 rejection of Claims 18 and 20 have been fully considered but they are not persuasive. Applicant Remarks details that Mashikian does not teach “determining a time value and an amplitude of the identified highest peak” on page 18. As Mashikian teaches in Column 5, Lines 25-60, it is determining the amplitude and time of peaks. Harris teaches in [0060] the identification of the “big peaks” which would correspond to the highest peak. The combination .


In response to applicant's argument, on Page 19 of Applicant’s Remarks, that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 6, 9-11, 14, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Harris (US20170034507) in view of Taylor (US20050234666), Guenther (US20160018443), and Berge (US10684319).
In regards to Claim 1, Harris teaches “a test instrument (multi-function portable cable tv tester – [0038]) connectable to a cable television (CATV) network (cable tv network – [0038]) to provide a high resolution time domain reflectometry (TDR) ([0038]) in a fault location5 measurement (determining the location of a fault –[0041]), the test instrument comprising: a port connectable to a test point in the CATV network (three port connector, 160 – [0050], Figure 3); and a processing circuit (RSP, 150 – [0060]-[0062], Figure 3) to: perform a calibration measurement (calibration slice may be obtained using a process that is similar to the creation of the match filter waveform – [0063]) by transmitting frequency-chirped (advantage of using frequency-chirped probe pulses – [0044]) probe pulses (probe pulses – [0063]) within the test instrument, and10 receiving return signals (return signal 1033 – [0056], Figure 3 and 6) at an analog-digital converter (ADC 124 – [0058], Figure 3) in the test instrument, wherein the frequency-chirped probe pulses are pulsed between 4-110 MHz (chirped probe pulses with B = 80 MHz – [0046]); and perform a fault location measurement (chirped probe pulses for fault location in a cable network – [0065]) by transmitting frequency- chirped probe pulses into the CATV network (Generate chirped TDR pulses, launch into cable plant, 220 – [0050], Figure 4), and receiving return signals (Receive return signal from the cable plant, 230 – [0050], Figure 4) at an analog-digital converter in the test instrument (ADC 124, [0052], Figure 3); cross-correlate the fault location measurement with the calibration measurement to generate a cross-correlation TDR waveform (“matched filter is a digital filter that performs a cross-correlation of the received signal 103 with a waveform that substantially reproduces the waveform of the probe pulse” – [0054]).”
;20 and Docket No. 1095.0127US1 PATENT APPLICATION28 providing the new TDR waveform to an output, wherein the new TDR is a high resolution TDR waveform associated with fault location identification in the CATV network.”
	Taylor teaches “a closed calibration circuit (calibration circuit – [0101], Figure 14); generate a new TDR waveform using a refinement processing technique to remove echoes from the cross-correlation TDR waveform (“output of the modified Inverse Fourier Transform being applied to a module”, “output of this module is then used thresholded to remove the effects of noise, secondary reflections, and inconsequential peaks. The result is a time domain waveform” – [0040]); and Docket No. 1095.0127US1 PATENT APPLICATION28 providing the new TDR waveform to an output (output of the modified IFT – [0154]), wherein the new TDR is a high resolution TDR waveform associated with fault location identification in the CATV network (output of the DSP can include estimated fault locations – [0154]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teaching of Taylor to perform the process using a closed calibration circuit and to use a module to which an inverse Fourier transform is applied to and output of the module to remove noise from the waveform. Doing so would improve the calibration and locating of faults in a transmission line.
	Harris in view of Taylor does not teach “resample the calibration measurement and the fault location 15measurement at a high sampling rate; cross-correlate the resampled fault location measurement with the resampled calibration measurement.”
	Guenther teaches “resample ([0007]) the calibration measurement (“recovered clock signal for the generalized waveform record”; “calculating mean value across all L observations for each of the N*K pattern samples” – [0007]) and the 15measurement (“generalized waveform record with a repeating pattern by an acquisition unit of a test and measurement instrument” – [0007]) at a high sampling rate (“selecting a new sample rate that is higher” – [0007]); cross-correlate the resampled measurement with the resampled calibration measurement (truncating resampled waveform, concatenating the N*K mean values, “form the correlated waveform on a new time axis normalized to the recovered clock rate” – [0007]);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor to incorporate the teaching of Guenther to perform the process to take resample the measurements and to perform a correlation of the resampled measurements. Doing so would improve the accuracy of the measurements.
	Harris in view of Taylor and Guenther does not teach “repeat the cross-correlation and new tdr waveform generation steps in the event the new tdr waveform does not meet a predetermined threshold.”
	Berge teaches “repeat (“testing apparatus iterates through the configurations” – Column 9, Lines 47-65) the cross-correlation (“testing apparatus can determine the similarity between the testing signal” - Column 9, Lines 47-65) and new tdr waveform generation (testing apparatus generates a testing signal – Column 8, Lines 40-50) steps in the event the (difference between measurements exceed a threshold, new configuration is selected - Column 9, Lines 47-65).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor and Guenther to incorporate the teaching of Berge to perform an iterative process when the signal (wave) from the test (measurement) does not meet a predetermined threshold. Doing so would improve the testing and measuring of characteristics in a cable.
Harris in view of Taylor, Guenther, and Berge does not explicitly disclose “wherein the frequency-chirped probe pulses are pulsed at a sample rate of 250 MSPS.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  Since the instant application in [0044] details “may be transmitted at a sample rate of 250 MSPS”, there is no criticality to the sample rate. Since Harris teaches the claimed structure and in [0053] provides teaching of explicitly sampling rates (As detailed in argument above), it would have been obvious to arrive at the claimed sample rate.

In regards to claim 3, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above and Harris further teaches “the calibration measurement further comprises storing the calibration measurement in memory (matched filter waveform, saved in memory – [0059]; calibration slice saved in memory – [0063]), wherein the calibration 10 (matched filter – [0058]) is based on the transmitted frequency-chirped probe pulses (probe pulse waveform – [0058]) and received return signals (received signal – [0058]).”

	In regards to claim 6, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above and Taylor further teaches “a filter is used to eliminate or reduce artifacts (filter out low amplitude noise – [0093]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor and Guenther to incorporate the teaching of Taylor to use a filter to remove noise. Doing so would improve the accuracy of the testing of cables.

	In regards to claim 9, Harris teaches “A method for providing a high resolution time domain reflectometry (TDR) ([0038]) in 15a fault location measurement (determining the location of a fault –[0041]), comprising: performing a calibration measurement (calibration slice may be obtained using a process that is similar to the creation of the match filter waveform – [0063]) by transmitting frequency-chirped probe pulses (advantage of using frequency-chirped probe pulses – [0044]) into the test instrument (multi-function portable cable tv tester – [0038]), and receiving return signals (return signal 1033 – [0056], Figure 3 and 6) at an analog-digital converter (ADC 124 – [0058], Figure 3) in the test instrument, wherein the frequency-chirped probe pulses are pulsed between 4-110 MHz (chirped probe pulses with B = 80 MHz – [0046]); performing a fault location measurement (determining the location of a fault –[0041]) by transmitting frequency-chirped 20 probe pulses (Generate chirped TDR pulses, launch into cable plant, 220 – [0050], Figure 4) into the CATV network (cable tv network – [0038]), and receiving return signals (Receive return signal from the cable plant, 230 – [0050], Figure 4) at an analog- digital converter (ADC 124, [0052], Figure 3) in the test instrument; Docket No. 1095.0127US1 PATENT APPLICATION30 cross-correlating the fault location measurement with the calibration measurement to generate a cross-correlation TDR waveform (“matched filter is a digital filter that performs a cross-correlation of the received signal 103 with a waveform that substantially reproduces the waveform of the probe pulse” – [0054]).”5
	Harris does not teach “a closed calibration circuit; generate a new TDR waveform using a refinement processing technique to remove echoes from the cross-correlation TDR waveform;20 and Docket No. 1095.0127US1 PATENT APPLICATION28 providing the new TDR waveform to an output, wherein the new TDR is a high resolution TDR waveform associated with fault location identification in the CATV network.”
	Taylor teaches “a closed calibration circuit (calibration circuit – [0101], Figure 14); generate a new TDR waveform using a refinement processing technique to remove echoes from the cross-correlation TDR waveform (“output of the modified Inverse Fourier Transform being applied to a module”, “output of this module is then used thresholded to remove the effects of noise, secondary reflections, and inconsequential peaks. The result is a time domain waveform” – [0040]); and Docket No. 1095.0127US1 PATENT APPLICATION28 providing the new TDR waveform to an output (output of the modified IFT – [0154]), wherein the new TDR is a high resolution TDR waveform associated with fault location identification in the CATV network (output of the DSP can include estimated fault locations – [0154]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teaching of Taylor to 
	Harris in view of Taylor does not teach “resample the calibration measurement and the fault location 15measurement at a high sampling rate; cross-correlate the resampled fault location measurement with the resampled calibration measurement.”
	Guenther teaches “resample ([0007]) the calibration measurement (“recovered clock signal for the generalized waveform record”; “calculating mean value across all L observations for each of the N*K pattern samples” – [0007]) and the 15measurement (“generalized waveform record with a repeating pattern by an acquisition unit of a test and measurement instrument” – [0007]) at a high sampling rate (“selecting a new sample rate that is higher” – [0007]); cross-correlate the resampled measurement with the resampled calibration measurement (truncating resampled waveform, concatenating the N*K mean values, “form the correlated waveform on a new time axis normalized to the recovered clock rate” – [0007]);
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor to incorporate the teaching of Guenther to perform the process to take resample the measurements and to perform a correlation of the resampled measurements. Doing so would improve the accuracy of the measurements.

	Berge teaches “repeat (“testing apparatus iterates through the configurations” – Column 9, Lines 47-65) the cross-correlation (“testing apparatus can determine the similarity between the testing signal” - Column 9, Lines 47-65) and new tdr waveform generation (testing apparatus generates a testing signal – Column 8, Lines 40-50) steps in the event the new tdr waveform does not meet a predetermined threshold (difference between measurements exceed a threshold, new configuration is selected - Column 9, Lines 47-65).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor and Guenther to incorporate the teaching of Berge to perform an iterative process when the signal (wave) from the test (measurement) does not meet a predetermined threshold. Doing so would improve the testing and measuring of characteristics in a cable.
Harris in view of Taylor, Guenther, and Berge does not explicitly disclose “wherein the frequency-chirped probe pulses are pulsed at a sample rate of 250 MSPS.”
It would have been obvious to one having ordinary skill in the art at the time the invention was made to, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable range involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).  Since the instant application in [0044] details “may be transmitted at a sample rate of 250 MSPS”, there is no criticality to the sample rate. Since Harris teaches the frequency-chirped probe pulses and in [0053] provides teaching of 

In regards to claim 11, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above and Harris further teaches “the calibration measurement further comprises storing the calibration measurement in memory (matched filter waveform, saved in memory – [0059]; calibration slice saved in memory – [0063]), wherein the calibration 10 measurement (matched filter – [0058]) is based on the transmitted frequency-chirped probe pulses (probe pulse waveform – [0058]) and received return signals (received signal – [0058]).”

In regards to claim 14, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above and Taylor further teaches “a filter is used to eliminate or reduce artifacts (filter out low amplitude noise – [0093]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor and Guenther to incorporate the teaching of Taylor to use a filter to remove noise. Doing so would improve the accuracy of the testing of cables.

In regards to claim 17, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above and Harris further teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the method of claim 10 (“general purpose processor, runs a software or firmware program or programs including computer instructions for performing one or more operations described herein” – [0048]).”

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Taylor, Guenther, Berge, and Kordon (US20120006117).
	In regards to claim 4, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above except for “the fault location measurement further comprises storing the fault location measurement in memory.”
	Kordon teaches “the fault location measurement further comprises storing the fault location measurement in memory (“signals produced at example faults in example cables, are stored in the memory” – [0040]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Berge, and Guenther to incorporate the teaching of Kordon to store the fault information in a memory. Doing so would improve the measurement of faults in a cable.

In regards to claim 12, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above except for “the fault location measurement further comprises storing the fault location measurement in memory.”
	Kordon teaches “the fault location measurement further comprises storing the fault location measurement in memory (“signals produced at example faults in example cables, are stored in the memory” – [0040]).”
.

Claims 5 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Taylor, Guenther, Berge, and Gupta (US20040022332).
	In regards to claim 5, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above except for “the high sampling rate is 4GHz.”
	Gupta teaches “the high sampling rate is 4GHz (sampling rate of 4 GHz according to Nyquist sampling theorem – [0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Berge, and Guenther to incorporate the teaching of Gupta to use a sampling rate of 4GHz. Doing so would improve the accuracy and reduce the effect of noise on the measurements.

In regards to claim 13, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above except for “the high sampling rate is 4GHz.”
	Gupta teaches “the high sampling rate is 4GHz (sampling rate of 4 GHz according to Nyquist sampling theorem – [0048]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Berge, and Guenther to .

Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Taylor, Guenther, Berge, and Li (US20070110042).
	In regards to claim 8, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above except for “the predetermined threshold is a configurable threshold with a starting value of -33 dBrl.”
	Li teaches “the predetermined threshold is a configurable threshold with a starting value of -33 dBrl (“predetermined threshold preferably in the range of -30 to -35 dB” – [0106]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Berge, and Guenther to incorporate the teaching of Li to use a predetermined threshold in the range of -30 to -35 dB. Doing so would improve the effectiveness of measuring of the echoes in the line.

In regards to claim 16, Harris in view of Taylor, Guenther, and Berge teaches the claimed invention as disclosed above except for “the predetermined threshold is a configurable threshold with a starting value of -33 dBrl.”
	Li teaches “the predetermined threshold is a configurable threshold with a starting value of -33 dBrl (“predetermined threshold preferably in the range of -30 to -35 dB” – [0106]).”
.
	
Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Taylor, Mashikian (US5272439) and Hamzeh (US20150139349).
In regards to claim 18, Harris teaches “identifying a highest peak in the cross-correlation TDR waveform (identifying the big peaks – [0060]) and determining a time value (reference time points – [0060]);10 converting the determined time value that corresponds with the identified highest peak into a delay factor (“determining the time delay T between the transmission” – [0060]).”””””” 
Harris does not teach “determining an amplitude of the identified highest peak.”
Mashikian teaches “determining an amplitude of the identified highest peak (identify the peaks – Column 5, Lines 25 – 60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris to incorporate the teaching of Mashikian to use determine the amplitude of a peak. Doing so would improve identification of peaks in a line.
Harris in view of Mashikian does not teach “the method for providing a high resolution time domain reflectometry (TDR) in a fault location measurement using a refinement 
Taylor teaches “the method for providing a high resolution time domain reflectometry (TDR) in a fault location measurement using a refinement processing technique to remove echoes from a cross-correlation TDR waveform (“output of the modified Inverse Fourier Transform being applied to a module”, “output of this module is then used thresholded to remove the effects of noise, secondary reflections, and inconsequential peaks. The result is a time domain waveform” – [0040]); and scaling the fault location measurement by the delayed calibration measurement by -1x correlation (“output of this module is then used thresholded to remove the effects of noise, secondary reflections, and inconsequential peaks. The result is a time domain waveform” – [0040]. The thresholding as taught by Taylor to remove effects of noise is considered to be the same action as scaling the measurement).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Mashikian to incorporate the teaching of Taylor to threshold to remove the effects of the echoes from the waveform. Doing so would improve the effectiveness of measuring of the fault location in the line.
Harris in view of Mashikian and Taylor does not teach “delaying a calibration measurement by the delay factor.”
Hamzeh teaches “delaying the calibration measurement by the delay factor (“operate according to the echo, delay approximately equal to or slightly longer than the duration of the noise” – [0014]; “delay or other manipulations made” – [0015]).”


In regards to claim 20, Harris in view of Taylor, Mashikian, and Hamzeh teaches the claimed invention as disclosed above and Harris further teaches “a non-transitory computer-readable storage medium having an executable stored thereon, which when executed instructs a processor to perform the method of claim 18 (“general purpose processor, runs a software or firmware program or programs including computer instructions for performing one or more operations” – [0048]).”

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Taylor, Mashikian, Hamzeh, and Berge.
In regards to Claim 19, Harris in view of Taylor, Mashikian, and Hamzeh teaches the claimed invention as disclosed above and Taylor further teaches “repeating cross-correlation and the refinement processing technique until the new TDR waveform meets a predetermined threshold; generating a new TDR waveform; and20 providing the new TDR waveform to an output (output of the modified IFT – [0154]), wherein the new TDR is a high resolution TDR waveform associated with fault location identification in the CATV network (output of the DSP can include estimated fault locations – [0154]).”

Berge teaches “repeat (“testing apparatus iterates through the configurations” – Column 9, Lines 47-65) the cross-correlation (“testing apparatus can determine the similarity between the testing signal” - Column 9, Lines 47-65) and the refinement processing technique until the new tdr waveform meets a predetermined threshold (difference between measurements exceed a threshold, new configuration is selected - Column 9, Lines 47-65); generating a new TDR waveform (testing apparatus generates a testing signal – Column 8, Lines 40-50).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Hamzeh, and Mashikian to incorporate the teaching of Berge to perform an iterative process when the signal (wave) from the test (measurement) does not meet a predetermined threshold. Doing so would improve the testing and measuring of characteristics in a cable.

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Harris in view of Taylor, Guenther, Mashikian, Hamzeh, and Berge.

In regards to claim 7, Harris in view of Taylor, Guenther, Berge, Mashikian, and Hamzeh teaches the claimed invention as disclosed above and Harris further teaches “identifying a highest peak in the cross-correlation TDR waveform (identifying the big peaks – [0060]) and (reference time points – [0060]);5 converting the time value that corresponds with the highest peak into a delay factor (“determining the time delay T between the transmission” – [0060]); delaying the calibration measurement by the delay factor; and scaling the fault location measurement by the delayed calibration measurement by -1x correlation.”
Harris in view of Taylor, Guenther, and Berge do not teach “determining an amplitude of the highest peak.”
Mashikian teaches “determining an amplitude of the peak (identify the peaks – Column 5, Lines 25 – 60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Guenther, and Berge to incorporate the teaching of Mashikian to use determine the amplitude of a peak. Doing so would improve identification of peaks in a line.
Harris in view of Mashikian, Guenther, and Berge does not teach “scaling the fault location measurement by the delayed calibration measurement by -1x correlation.”
Taylor teaches “and scaling the fault location measurement by the delayed calibration measurement by -1x correlation (“output of this module is then used thresholded to remove the effects of noise, secondary reflections, and inconsequential peaks. The result is a time domain waveform” – [0040]. The thresholding as taught by Taylor to remove effects of noise is considered to be the same action as scaling the measurement).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Mashikian, Guenther, and 
Harris in view of Mashikian, Guenther, Berge and Taylor does not teach “delaying the calibration measurement by the delay factor.”
Hamzeh teaches “delaying the calibration measurement by the delay factor (“operate according to the echo, delay approximately equal to or slightly longer than the duration of the noise” – [0014]; “delay or other manipulations made” – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Mashikian, Guenther, Berge, and Taylor to incorporate the teaching of Hamzeh to provide a delay according to the echo to cancel out the noise. Doing so would improve the removal of noise from the measurements.

In regards to claim 15, Harris in view of Taylor, Guenther, Berge, Mashikian, and Hamzeh teaches the claimed invention as disclosed above and Harris further teaches “identifying a highest peak in the cross-correlation TDR waveform (identifying the big peaks – [0060]) and determining a time value (reference time points – [0060]);5 converting the time value that corresponds with the highest peak into a delay factor (“determining the time delay T between the transmission” – [0060]); delaying the calibration measurement by the delay factor; and scaling the fault location measurement by the delayed calibration measurement by -1x correlation.”

Mashikian teaches “determining an amplitude of the peak (identify the peaks – Column 5, Lines 25 – 60).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Taylor, Guenther, and Berge to incorporate the teaching of Mashikian to use determine the amplitude of a peak. Doing so would improve identification of peaks in a line.
Harris in view of Mashikian, Guenther, and Berge does not teach “scaling the fault location measurement by the delayed calibration measurement by -1x correlation.”
Taylor teaches “and scaling the fault location measurement by the delayed calibration measurement by -1x correlation (“output of this module is then used thresholded to remove the effects of noise, secondary reflections, and inconsequential peaks. The result is a time domain waveform” – [0040]. The thresholding as taught by Taylor to remove effects of noise is considered to be the same action as scaling the measurement).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Mashikian, Guenther, and Berge to incorporate the teaching of Taylor to threshold to remove the effects of the echoes from the waveform. Doing so would improve the effectiveness of measuring of the fault location in the line.
Harris in view of Mashikian, Guenther, Berge and Taylor does not teach “delaying the calibration measurement by the delay factor.”
(“operate according to the echo, delay approximately equal to or slightly longer than the duration of the noise” – [0014]; “delay or other manipulations made” – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Harris in view of Mashikian, Guenther, Berge, and Taylor to incorporate the teaching of Hamzeh to provide a delay according to the echo to cancel out the noise. Doing so would improve the removal of noise from the measurements.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291. The examiner can normally be reached Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863